 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JANAI MEEKS,                                        No. 2:19-cv-2514-KJM-KJN PS
12                         Plaintiff,                     RESPONSE TO LETTER
13              v.                                        (ECF No. 9)
14    NATASHA CHRONISTER, et al.,
15                         Defendants.
16

17             On April 2, 2020, the court received plaintiff’s notice of change of address, dated March

18   29, 2020. (ECF No. 13.) In that notice, plaintiff also requested an update on the status of her

19   case, and made reference to a number of “cold cases” of missing individuals. (See Id.) Plaintiff

20   also included in her mailing, without explanation, a physical object – a bone. (See Id. at p. 8.)

21             The court informs plaintiff that it is not an investigative agency, and so cannot act on her

22   request to conduct “a thorough investigation.” Plaintiff shall refrain from submitting any further

23   physical items to the court. To the extent that plaintiff has any actual, relevant information on

24   “cold cases” of missing individuals, she should contact her local police department or sheriff’s

25   office.

26             As to the status of the case, it appears plaintiff has submitted documents to the U.S.

27   Marshal for service. (See ECF No. 2, granting IFP and directing service.) To date, it does not

28   ////
                                                          1
 1   appear service has been effectuated. Thus, plaintiff may contact the U.S. Marshal for

 2   information on the status of service of process.

 3   Dated: April 8, 2020

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
